Citation Nr: 0626448	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  02-12 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for tinea versicolor as of August 30, 2002.

2.  Entitlement to an initial rating higher than 10 percent 
for pseudofolliculitis barbae as of August 30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1977 to October 
1990.

This matter initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In April 2004, the Board decided increased ratings 
issues for these disorders under the old criteria prior to 
the August date and remanded these claims for additional 
development.  As explained below, the requested development 
has taken place, and the Board will therefore decide the 
claims.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

While the case was in remand development, the RO assigned an 
initial rating of 10 percent from August 30, 2002.  That 
issue remains before the Board on consideration of a further 
increase.


FINDINGS OF FACT

1.  The evidence reflects that the veteran's tinea versicolor 
did not affect more than 40 percent of his body or any 
exposed areas, did not require systemic therapy, and did not 
cause any of the characteristics of disfigurement or 
distortion or asymmetry of features or tissue loss as of 
August 30, 2002.

2.  The evidence reflects that the veteran's 
pseudofolliculitis barbae did not cause more than one 
characteristic of disfigurement or distortion or asymmetry of 
features or tissue loss, or affect any exposed area, as of 
August 30, 2002.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial evaluation 
higher than 30 percent for tinea versicolor as of August 30, 
2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic 
Code 7806 (2005).

2.  The criteria have not been met for an initial evaluation 
higher than 10 percent for pseudofolliculitis barbae as of 
August 30, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, 
Diagnostic Code 7800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims such as these that were filed prior to its 
effective date but were finally decided thereafter.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the Court discussed both the timing 
and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Court 
in Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. 103, 110 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  VCAA notification need not be contained in a single 
communication and the law and regulations are silent as to 
the format to be used.  Mayfield, 444 F.3d at 1333.

In cases such as this one where VCAA notice was not provided 
because VA had decided a claim before November 9, 2000, the 
timing problem may be cured by a post-VCAA Board remand 
followed by readjudication of the claim.  Mayfield, 444 F.3d 
at 1333-1334.  Here, after enactment of the VCAA, the RO sent 
the veteran an August 2001 VCAA letter and then the Appeals 
Management Center (AMC) sent two more such letters in June 
2004 and April 2005 after the Board's April 2004 remand.  
These VCAA letters preceded the AMC's most recent February 
2006 readjudications of the veteran's claims.  VA thus cured 
the timing problem by providing new VCAA notification 
followed by readjudication of the claim on multiple 
occasions.  Mayfield, 444 F.3d at 1333.

These letters also met the VCAA's requirements regarding the 
content of notification.  The Board noted in its April 2004 
remand that the RO's August 2001 VCAA letter did not contain 
the fourth element of the notice requirement.  However, both 
the June 2004 and April 2005 letters did comply with this 
element.  In the June 2004 letter, the RO wrote, on page 2: 
"If there is any other evidence or information that you 
think will support your appeal, please let us know.  If the 
evidence is in your possession, please send it to us."  In 
the April 2005 letter, the RO wrote, on page 2: "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence 
that has not previously been considered in your possession 
that pertains to your claim, please send it to us."  These 
letters also met the other elements of the notice 
requirement, as they told the veteran that the AMC was 
working on his increased ratings claims and that to establish 
entitlement to an increased rating, he had to show that his 
service-connected disabilities had gotten worse.  The letters 
also described the types of additional evidence that the 
veteran could submit and explained the respective 
responsibilities of the VA and the veteran in obtaining 
additional evidence.

In addition, the June 2004 letter explained how to establish 
entitlement to an earlier effective date.  VA thus satisfied 
the requirements of the recently decided Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the effective date of the disability, and 
that VCAA notice must include notice regarding the effective 
date to be assigned if benefits are awarded.  Id. at 484, 
488.

Moreover, VA has obtained all identified medical records and 
provided the veteran with recent VA examinations to assess 
the current severity of his skin disorders.  Further, there 
is no indication that any other records exist that should be 
requested or that any pertinent evidence was not received.  
VA thus complied with the VCAA's duty to assist provisions 
and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In the case of both skin disorder claims at issue here, the 
veteran timely appealed the ratings initially assigned when 
service connection was granted, so the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claims when the disabilities may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In 
its April 2004 decision and remand, the Board decided the 
issues of entitlement to higher initial ratings for his skin 
disorders prior to August 30, 2002, the date that the 
criteria for evaluating such disorders was changed.  
Generally, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, and the prior version may be applied, if more 
favorable, to periods preceding and following the change.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000 (Apr. 
10, 2000).  Thus, VA must determine whether the veteran is 
entitled to higher initial ratings for his skin disorders 
under the new criteria as of August 30, 2002, and the Board 
remanded the claims in April 2004 for such adjudication.  On 
remand, the rating for the veteran's tinea versicolor was 
continued at 30 percent while the rating for 
pseudofolliculitis barbae was increased from 0 to 10 percent.  
The veteran has not indicated that he is satisfied with these 
ratings, so the Board will determine whether he is entitled 
to higher ones.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(a veteran is presumed to be seeking the maximum possible 
rating unless he indicates otherwise).

The veteran's tinea versicolor is rated under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7806 (2005), under which a 30 
percent rating is assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or if systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  The next highest, 60 percent rating is 
warranted where more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected, or if 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period. 38 C.F.R. § 4.118, 
DC 7806 (2005).  

At the September 2002 VA examination, the VA examiner 
described extensive, well-defined fine scaly patches over the 
arms, back, chest, abdomen, and hips, but did not indicate 
what percentage of the body these patches affected.  At the 
July 2005 VA examination, the examiner indicated that there 
was no tinea versicolor on any exposed areas including the 
hands, and that the whole back was covered with tinea 
versicolor with one spot on the chest but the rest of that 
area and the lower extremities complete clear of any disease.  
He diagnosed tinea versicolor mainly of the back, covering 0 
percent of exposed areas covering 15 percent of the total 
body surface area.  Thus, a rating higher than the current 30 
percent is not warranted because more than 40 percent of the 
body or exposed areas are not covered by the tinea 
versicolor.  

In addition, there is no indication that the veteran has ever 
required systemic therapy, and he indicated at the July 2005 
VA examination that his only treatment for this disorder has 
been antifungal cream or shampoo, so there is no other basis 
for a higher rating under DC 7806.  Nor is there any evidence 
that the tinea versicolor causes any of the characteristics 
of disfigurement, described below, or tissue loss or 
distortion or asymmetry of features, so as to warrant a 
higher rating under DC 7800.

As the preponderance of the evidence is against the claim for 
an initial rating higher than 30 percent for tinea versicolor 
as of August 30, 2002, the benefit-of-the-doubt doctrine is 
not for application, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

As to the veteran's pseudofolliculitis barbae, it is rated 
under 38 C.F.R. § 4.118, DC 7800 (2005), applicable to 
disfigurement of the head, face, or neck.  Under DC 7800, 10 
percent rating is assigned for one characteristic of 
disfigurement; a 30 percent rating is provided when there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features, or 
with two or three characteristics of disfigurement; a 50 
percent rating is assigned for visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features, or with four or five 
characteristics of disfigurement.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

At the September 2002 VA examination, the scalp was normal 
and the veteran had a thick, full beard with only rare small 
follicular papules throughout.  At the February 2006 VA 
examination, the examiner did not see any bumps or marks or 
scarring under the veteran's beard or in the neck or cheek 
area.  The veteran indicated that he only had problems with 
his pseudofolliculitis barbae prior to growing his beard many 
years before and since then has only had problems when he 
clean shaves.  Thus, there does not appear to be evidence of 
asymmetry or visible or palpable tissue loss or scarring of 
the length or width indicating a characteristic of 
disfigurement, an adherent scar, hypo or hyperpigmented skin, 
abnormal skin texture, missing underlying soft tissue, or 
indurated and inflexible skin.  As the evidence does not 
reflect that the veteran has more than one characteristic of 
disfigurement or any distortion or asymmetry of features or 
tissue loss, he is not entitled to a rating higher than the 
10 percent he is receiving under DC 7800.  Moreover, although 
the February 2006 VA examiner indicated that the veteran's 
pseudofolliculitis barbae covered 20 percent of an exposed 
area when he had active symptoms, the veteran indicated that 
he had not had active symptoms for many years, and certainly 
not since the relevant period from August 30, 2002, so he is 
not entitled to a higher rating under DC 7806 or any other 
potentially applicable diagnostic code.

As the preponderance of the evidence is against the claim for 
an initial rating higher than 10 percent for 
pseudofolliculitis barbae as of August 30, 2002, the benefit-
of-the-doubt doctrine is not for application, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102, 4.3 (2005); Alemany v. Brown, 9 Vet. App. at 
519-20.




ORDER

The claim for an initial rating higher than 30 percent for 
tinea versicolor as of August 30, 2002 is denied.

The claim for an initial rating higher than 10 percent for 
pseudofolliculitis barbae as of August 30, 2002 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


